953 F.2d 637
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Washington COLLINS, Plaintiff-Appellant,v.Tom ALEXANDER;  Laverne Phillips;  Billy Jo McCurry;  J.D.Burnette, Defendants-Appellees.
No. 91-7153.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Jan. 17, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville, No. CA-91-9-A-C, Woodrow Wilson Jones, Senior District Judge.
William Washington Collins, appellant pro se.
Frank Parrott Graham, Roberts, Stevens & Cogburn, P.A., Asheville, N.C., Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
William Washington Collins appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Collins v. Alexander, CA-91-9-A-C (W.D.N.C. July 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.